          Case 1:19-cv-09358-ER Document 50 Filed 06/24/21 Page 1 of 1

                                             HINSHAW & CULBERTSON LLP
                                                         Attorneys at Law
                                                         800 Third Avenue     Brian S. McGrath
                                                                 13th Floor   bmcgrath@hinshawlaw.com
                                                       New York, NY 10022

                                                              212-471-6200
                                                         212-935-1166 (fax)
                                                    www.hinshawlaw.com




June 24, 2021
                                                0(025$1'80(1'256(0(17
BY ECF
The Honorable Gabriel W. Gorenstein
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St., Courtroom 6B
New York, NY 10007-1312

       Re:      Capital One, National Association v. Paige Hospitality Group,
                LLC, Matthew Shendell, Fondue 26 LLC, Burger Fulton LLC,
                and AINS IP Company LLC; Case No.: 1:19-cv-09358-ER
                                    Request to Re-Schedule Settlement
                Conference

Dear Judge Gorenstein:

        Our firm represents Plaintiff Capital One, National Association in the above-referenced
action. We write pursuant to paragraph 8 of Your Honor’s Standing Order to confirm our request
for the Court to re-schedule the telephonic settlement conference that is scheduled for July 9, 2021
at 10 a.m. We respectfully ask the Court to move the date and time of the settlement conference
to July 19, 2021 at 2:30 p.m. As discussed with the Court, we have confirmed that counsel for all
parties are available at that date and time. This is the first request for an adjournment.

       Please feel free to contact our office if you have any further questions regarding this matter.

                                                      Respectfully submitted,

                                                      HINSHAW & CULBERTSON LLP

                                                      /s/ Brian S. McGrath



   6HWWOHPHQWFRQIHUHQFHDGMRXUQHGWR-XO\DWSP6XEPLVVLRQVGXH-XO\

   6R2UGHUHG




      -XQH                                                                     1033700\308360940.v1
